Per Curiam.

If the husband and wife part'by consent and he secures to her a separate maintenance, suitable to his condition and circumstances in life, and pays it according to agreement, he is not answerable even for necessaries ; and the general reputation of the separation will, in that case, be sufficient. It was so ruled by Holt, Ch. J. in Todd v. Stokes; (1 Salk. 116.) and this general doctrine seems to have been conceded in Nurse v. Craig, (5 Bos. & Pull. 148.) in which case all the authorities are carefully reviewed, and the extent of the husband’s responsibility, when he and "his wife part by consent, fully and ably discussed. , .The court in that case laid great* stress upon the circumstance of the dup security and punctual payment of the pecuniary maintenance allowed to the wife. In the present case, "the husband and wife had parted, by consent, a few. weeks prior to the sale of the goods, but the contract was not reduced to" writing until the spring following ; and there was no evidence of payment of any p'art of the sum agreed to be given to the wife. The-.whole rested in a naked.promise, without validity, and if the husband was ■ from that time to be discharged from responsibility for necessaries, the wife might have been left to subsist on charity. The goods ’taken up in this. case,.cannot be considered as" unreasonable or improper; and the defence below "failed- from -the want of showing, that at the • time of the sale-of the goods, the allowance Was punctually paid or secured according to the agreement,. The judgment must therefore be affirmed. .